Citation Nr: 1316086	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for weight loss, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1966 and from June 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2008 rating decision denied entitlement to service connection for diabetic retinopathy, weight loss, and peripheral neuropathy.  A January 2011 rating decision denied entitlement to service connection for hypertension.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in June 2012.  This transcript has been associated with the file.  Also at the June 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2012).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is shown to have been aggravated by a service-connected disability.

2.  The Veteran's diabetic retinopathy is shown to have been caused by a service-connected disability.

3.  The Veteran does not have a current identifiable disability manifested by weight loss.


CONCLUSIONS OF LAW

1.  Hypertension was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Diabetic retinopathy was proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for entitlement to service connection for a disability manifested by weight loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for hypertension and diabetic retinopathy, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

With regard to the Veteran's claim of entitlement to service connection for weight loss, the notice requirements were met in this case by letters sent to the Veteran in July and September 2008.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for weight loss, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's weight loss is related to service or a service-connected disability.  The Veteran himself has provided statements that his weight loss related to his service-connected diabetes, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service or service-connected disabilities.  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Hypertension and Diabetic Retinopathy

The Veteran contends that his hypertension and diabetic retinopathy are the result of his service-connected diabetes.  See e.g., June 2012 Board hearing transcript.  For this reason, he believes his claims of service connection should be granted.

In a July 2008 VA examination report the Veteran stated that his hypertension had been diagnosed approximately 20 years earlier.  The Board observes that at his June 2012 hearing the Veteran testified that he had been diagnosed with hypertension approximately 5 or 6 years earlier.  

In a VA treatment record from September 2008 the optometrist determined that the Veteran did not have diabetic retinopathy.

The Veteran's private physician submitted a statement in September 2010 diagnosing the Veteran with mild diabetic retinopathy in both eyes.  

At his December 2010 VA examination the Veteran claimed that he had been diagnosed with diabetes since 1998 and that he was currently taking prescription medication to control his symptoms.  The examiner noted the Veteran had been diagnosed with diabetes in 2007.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes as his hypertension diagnosis preceded the diagnosis of diabetes.  

In a July 2011 VA examination report the examiner stated that the Veteran did not have cataracts and there was no evidence of diabetic retinopathy in either eye.  Following digital imaging of his retina the Veteran was not diagnosed with diabetic retinopathy and his test results were normal.

In a May 2012 statement the Veteran's private physician submitted a statement that the Veteran's hypertension had been worsened by his diabetes.  In a June 2012 statement from the Veteran's private physician the Veteran was noted to have mild diabetic retinopathy in both of his eyes.

At the very least, the Board finds the evidence is in relative equipoise.  The December 2010 VA examiner stated the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.  However, a May 2012 statement from the Veteran's private physician stated that his hypertension had been aggravated by his diabetes.  While the September 2008 and July 2011 VA treatment providers opined that the Veteran did not have diabetic retinopathy, statements submitted by the Veteran's private physicians in September 2010 and June 2012 stated that he did have mild diabetic retinopathy of both eyes.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the claims of entitlement to service connection for hypertension and diabetic retinopathy are granted.  38 U.S.C.A. § 5107 (West 2002).

Weight Loss

The Veteran asserts that he has a current disability manifested by weight loss which was caused by his service-connected diabetes. 

In a February 2008 private treatment record the Veteran's physician advised the Veteran of the importance of weight control, diet, exercise, and stress management.  As of this date he weighed 196 pounds.  See also February 2007 private treatment record.  

At his July 2008 VA examination the Veteran reported that he had lost 20 pounds in the past year and a half.  He stated that he was not trying to lose weight, but he was losing weight while watching his diabetic diet.  His current weight was 193 pounds.  In an August 2008 VA treatment record the Veteran was advised to continue maintaining excellent control over his diabetes and to get on a very regimented exercise program for the purpose of getting to his ideal body weight.

The Veteran private physician submitted a weight loss chart noting that the Veteran's weight had fluctuated from 200 pounds in October 2006 to 156 pounds in November 2009.  

In a November 2009 statement from the Veteran he reported that he had dropped 7 pounds since he previously reported and that he had lost a total of 50 pounds since being diagnosed and treated for diabetes.  See also October 2008 statement.

In September 2010 the Veteran weighed 163 pounds.  In March 2011 the Veteran weighed 174 pounds, in May 2011 he weighed 172 pounds, and in June 2011 he weighed 174 pounds.  See e.g., VA treatment records noting weight.

At his June 2012 Board hearing the Veteran testified that his doctors and dietician were alarmed at his weight loss.  

As discussed, Veteran reported that he had a substantial unintentional weight loss following his diagnosis of diabetes.  There is no diagnosis stating what is causing this weight loss or fluctuation.

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  'In the absence of proof of a present disability, there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran believes he had substantial weight loss as a result of his service-connected diabetes.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana, supra., as to the issue of  making a medical diagnosis for what is causing weight loss, this falls outside the realm of common knowledge of a lay person.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

There is also no diagnosis of a disability that caused the Veteran's weight loss; nor has the Veteran's weight loss itself been diagnosed as a disability.  Accordingly, the Veteran's claims for service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetic retinopathy is granted.

Entitlement to service connection for weight loss is denied.


REMAND

The Veteran contends that he had peripheral neuropathy of the bilateral upper and lower extremities as due to his service-connected diabetes.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen, supra.

The Veteran was afforded a VA examination in July 2008 to determine the etiology of his peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy was less likely than not related to his diabetes.  Unfortunately, he did not offer an opinion as to whether the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes.  The Veteran has also subsequently been granted service connection for hypertension and diabetic retinopathy and there is no opinion whether these conditions caused or aggravated his peripheral neuropathy.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, an appropriate VA examiner should be contacted to provide an opinion as to whether any of the Veteran's service-connected disabilities caused or aggravated his peripheral neuropathy of the bilateral upper and lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Have an appropriate VA examiner provide an opinion to determine if the Veteran has peripheral neuropathy of the bilateral upper or lower extremities which was caused or aggravated by his service-connected disabilities.  

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  
   
b)  Does the Veteran have peripheral neuropathy of the bilateral upper or lower extremities?

      i) If so, is it as least as likely as not related to service, AND
      
      ii) If so, is at least as likely as not that peripheral neuropathy was caused OR chronically worsened (aggravated) by his service-connected disabilities, to include diabetes, hypertension, or diabetic retinopathy?

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

2.  After the above has been completed, the Agency of Original Jurisdiction (AOJ) must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


